ACCEPTED
                                                                                         14-15-00526-CR
                                                                         FOURTEENTH COURT OF APPEALS
                                                                                      HOUSTON, TEXAS
                                                                                   10/14/2015 3:39:37 PM
                                                                                   CHRISTOPHER PRINE
                                                                                                  CLERK

                               IN THE
                     FOURTEENTH COURT OF APPEALS
                              OF TEXAS                                FILED IN
                                                               14th COURT OF APPEALS
                                                                  HOUSTON, TEXAS
VINCENT EDWARD BROUSSARD                      §     CASE   NO. 10/14/2015
                                                               14-15-00526CR
                                                                          3:39:37 PM
                                              §     CASE   NO. CHRISTOPHER
                                                               14-15-00527CR   A. PRINE
                                              §                         Clerk
VS.                                           §     On Appeal From Harris County
                                              §     Cause No. 1444909 &
                                              §     Cause No. 1447644
                                              §     184TH District Court
THE STATE OF TEXAS                            §

                      APPELLANT’S MOTION
              TO EXTEND TIME TO FILE APPELLATE BRIEF

      Appellant, Vincent Edward Broussard, moves for an extension of time to file his

appellate brief, under TEX. R. APP. P. 10.5(b).

                        I. TRIAL COURT PROCEEDINGS

      On June 4, 2015, a judge sentenced Mr. Broussard to 45 years and 45 years in

the Institutional Division, TDCJ, after guilty pleas to two charges of aggravated

robbery-deadly weapon. Defendant filed notice of appeal on June 4, 2015.

                       II. PROCEEDINGS IN THIS COURT

      The Appellant’s brief was due October 12, 2015. One previous extension has

been requested.

                                           III.

      Since the record was completed, counsel has filed a brief in Eric Samuel Tucker

v. State, Cause No. 01-15-00274-CR, and has been working to complete a brief in Mayer

v. State, Cause No. 14-14-01011-CR, which is subject to abatement. Counsel also has
researched and prepared a response to the state’s motion for the juvenile court to waive

jurisdiction after a reversal and remand on appeal in Guerrero v. State, Cause No. 14-

13-00101-CR, for a hearing that ultimately was reset. Counsel also has five other briefs

and one petition for discretionary review this month

                                             IV.

      In the exercise of due diligence, counsel was unable to complete the brief by the

deadline, and needs an additional 30 days to file it. This motion is not filed for purposes

of delay, but so that justice may be done.

                                        PRAYER

      Appellant respectfully requests that this motion be granted and that the Court

permit an extension of time until November 12, 2015 to file Appellant’s brief.


                                                   Respectfully submitted,

                                                   ALEXANDER BUNIN
                                                   Chief Public Defender
                                                   Harris County Texas


                                                   /s/ Cheri Duncan
                                                   ______________________________
                                                   CHERI DUNCAN
                                                   Assistant Public Defender
                                                   Harris County Texas
                                                   SBN 06210500
                                                   1201 Franklin, 13th Floor
                                                   Houston Texas 77002
                                                   (713) 368-0016
                                                   (713) 368-9278 (Fax)
                                                   cheri.duncan@pdo.hctx.net
                                              2
                                               Attorney for Appellant,
                                               Vincent Edward Broussard



                          CERTIFICATE OF SERVICE

      I certify that a copy of Appellant’s Motion to Extend Time to File Appellate

Brief was served electronically on the Appellate Division of the Harris County District

Attorney’s Office, 1201 Franklin St, 6th Floor, Houston, TX on October 14, 2015.

                                        /s/ Cheri Duncan
                                        ____________________________________
                                        CHERI DUNCAN




                                           3